


AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT
This Amendment Number Four to Credit Agreement (“Amendment”) is entered into as
of February 25, 2013, by and among the lenders identified on the signature pages
hereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
on the one hand, and SILICON GRAPHICS INTERNATIONAL CORP., a Delaware
corporation (“Parent”), SILICON GRAPHICS FEDERAL, INC., a Delaware corporation
(“Silicon Federal”; and together with Parent each individually a “Borrower”, and
individually and collectively, jointly and severally, the “Borrowers”), on the
other hand, with reference to the following facts:
A.Borrowers, Agent, and Lenders have previously entered into that certain Credit
Agreement, dated as of December 5, 2011 (as amended from time to time, the
“Agreement”).
B.    Borrowers have requested that Agent and Lenders make certain amendments to
the Agreement as provided for and on the conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend and supplement
the Agreement as follows:
1.    DEFINITIONS. All initially capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement unless specifically defined
herein.
2.    AMENDMENTS.
(a)    Schedule C-1 of the Agreement is amended by deleting it in its entirety
and replacing it with the following:
Lender
Revolver Commitment
Wells Fargo Capital Finance, LLC
$25,000,000

(b)    Schedule 1.1 of the Agreement is amended by deleting clause (a) of the
definition of “Borrowing Base” set forth therein in its entirety and replacing
it with the following:
(a)    the sum of (i) 85% of the amount of Eligible Domestic Accounts, plus (ii)
the lesser of (1) $10,000,000 and (2) 85% of the amount of Eligible Foreign
Accounts, plus (iii) the lesser of (1) $5,000,000 and (2) 85% of the amount of
Eligible US Government Accounts, less (iv) the amount, if any, of the Dilution
Reserve, plus
(c)    Schedule 1.1 of the Agreement is amended by deleting the definition of
“Eligible Accounts” set forth therein in its entirety and replacing it with the
following:
“Eligible Accounts” means, collectively, Eligible Domestic Accounts, Eligible
Foreign Accounts and Eligible US Government Accounts.
(d)    Schedule 1.1 of the Agreement is amended by adding the following
definition of “Eligible US Government Accounts” as set forth below in proper
alphabetical order:




--------------------------------------------------------------------------------




“Eligible US Government Accounts” means any Account (a) that would be an
Eligible Domestic Account but for being excluded by virtue of clause (i) of
paragraph (g) thereof, and (b) approved in writing by Agent in its Permitted
Discretion.
(e)    Schedule 1.1 of the Agreement is hereby amended by deleting the
definition of “Financial Covenant Period” set forth therein in its entirety and
replacing it with the following:
“Financial Covenant Period” means a period that shall commence on any date (the
“Commencement Date”) on which (i) Availability plus Qualified Cash is less than
$30,000,000, or (ii) Availability is less than 20% of the Maximum Revolver
Amount, or (iii) an Event of Default has occurred, and shall continue until:
(a)    the last day of the second full fiscal quarter after the Commencement
Date, and
(b)    the last day of the fiscal quarter in which (i) Availability plus
Qualified Cash is at least $30,000,000, and (ii) Availability is at least 20% of
the Maximum Revolver Amount, and no Default or Event of Default exists at such
time.
(f)    Schedule 1.1 of the Agreement is amended by adding the following
definition of “Fourth Amendment Effective Date” as set forth below in proper
alphabetical:
“Fourth Amendment Effective Date” means the date on which that certain Amendment
Number Four to Credit Agreement, by and among Borrowers, Agent and Lenders,
becomes effective in accordance with the terms thereof.
(g)    Schedule 1.1 of the Agreement is amended by deleting the definition of
“Maximum Revolver Amount” set forth therein in its entirety and replacing it
with the following:
“Maximum Revolver Amount” means $25,000,000, which amount may be increased in
accordance with Section 2.15 of the Agreement or decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.
(h)    Schedule 1.1 of the Agreement is amended by deleting clause (c) of the
definition of “Permitted Acquisition” set forth therein in its entirety and
replacing it with the following:
(c)    Borrowers shall have Availability plus Qualified Cash in an amount equal
to or greater than $15,000,000 (of which at least $7,500,000 shall be in the
form of Availability) immediately prior to and immediately after giving effect
to the consummation of the proposed Acquisition,
(i)    Schedule 1.1 of the Agreement is amended by deleting the “.” at the end
of clause (p) of the definition of “Permitted Disposition” set forth therein,
adding “; and” to the end of clause (p) and adding the following clause (q) set
forth below:
(q)    sales, licenses or other dispositions of patents, trademarks, copyrights
and other intellectual property in the ordinary course of business so long as
(i) the consideration received for the assets to be so disposed is at least
equal to the fair market value thereof (as determined by Borrower in its
reasonable discretion), (ii) the assets to be so disposed are not material to
the operation of the business of Parent and its Subsidiaries on a consolidated
basis, and (iii) Borrowers shall have Availability in an amount equal to or
greater than $5,000,000 immediately prior to and immediately after giving effect
to the consummation of the proposed disposition as evidenced by an updated
Borrowing Base Certificate to be deliver to Agent contemporaneously therewith.

2

--------------------------------------------------------------------------------




(j)    Schedule 1.1 of the Agreement is amended by deleting clause (e)(2) of the
definition of “Permitted Indebtedness” set forth therein in its entirety and
replacing it with the following:
(2)     Borrowers have Availability plus Qualified Cash in an amount equal to or
greater than $15,000,000 (of which at least $7,500,000 shall be in the form of
Availability) immediately after giving effect to each such guaranty,
(k)    Schedule 1.1 of the Agreement is hereby amended by deleting the
definition of “Permitted Intercompany Advances” set forth therein in its
entirety and replacing it with the following:
“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary of Parent that is not a Loan Party to
another Subsidiary of Parent that is not a Loan Party, (c) a Subsidiary of
Parent that is not a Loan Party to a Loan Party, so long as the parties thereto
are party to the Intercompany Subordination Agreement, and (d) a Loan Party to a
Foreign Subsidiary that is not a Loan Party so long as (i) no Event of Default
has occurred and is continuing or would result therefrom, and (ii) Borrowers
have Availability plus Qualified Cash in an amount equal to or greater than
$15,000,000 (of which at least $7,500,000 shall be in the form of Availability)
immediately after giving effect to each such loan.
(l)    Schedule 1.1 of the Agreement is amended by deleting clauses (f) and (l)
of the definition of “Permitted Investments” set forth therein in its entirety
and replacing them with the following, respectively:
(f)    guarantees permitted under the definition of Permitted Indebtedness, and
unsecured guarantees with respect to obligations (which do not constitute
Indebtedness) of a Foreign Subsidiary that is not a Loan Party so long as (i) no
Event of Default has occurred and is continuing or would result therefrom, and
(ii) Borrowers have Availability plus Qualified Cash in an amount equal to or
greater than $15,000,000 (of which at least $7,500,000 shall be in the form of
Availability) immediately after giving effect to each such guaranty,
(l)    Investments in the form of capital contributions and the acquisition of
Stock made by any Loan Party (i) in any other Loan Party (other than capital
contributions to or the acquisition of Stock of Parent), or (ii) in a Foreign
Subsidiary that is not a Loan Party so long as (i) no Event of Default has
occurred and is continuing or would result therefrom, and (ii) Borrowers have
Availability plus Qualified Cash in an amount equal to or greater than
$15,000,000 (of which at least $7,500,000 shall be in the form of Availability)
immediately after giving effect to each such investment in such Foreign
Subsidiary,
(m)    Clause (b) and (c) set forth in Section 2.10 of the Agreement are amended
by deleting such clauses in their entirety and replacing them with the
following, respectively:
(b)    for the ratable account of those Lenders with Revolver Commitments, on
the first day of each month from and after the Fourth Amendment Effective Date
up to the first day of the month prior to the Payoff Date and on the Payoff
Date, an unused line fee in an amount equal to 0.25% per annum times the result
of (i) the aggregate amount of the Revolver Commitments, less (ii) the average
Daily Balance of the Revolver Usage during the immediately preceding month (or
portion thereof).
(c)    Audit and appraisal fees and charges, as and when incurred or chargeable,
as follows: (i) a fee of $1,000 per day, per auditor, plus out-of-pocket
expenses for each financial audit of Loan Parties performed by personnel
employed by Agent, (ii) if implemented, a fee of $1,000 per day, per applicable
individual, plus out-of-pocket expenses for the establishment of

3

--------------------------------------------------------------------------------




electronic collateral reporting systems, and (iii) the actual charges paid or
incurred by Agent if it elects to employ the services of one or more third
Persons to perform financial audits of Parent or its Subsidiaries, to establish
electronic collateral reporting systems, or to appraise the Collateral, or any
portion thereof; provided, however, (x) that so long as no Event of Default
shall have occurred and be continuing, Borrower shall not be obligated to
reimburse Agent for more than 1 appraisal of the Collateral during such calendar
year, and (y) that so long as (1) no Event of Default shall have occurred and be
continuing, and (2) the Revolver Usage during any consecutive six-month period
is less than $15,000,000, Borrower shall not be obligated to reimburse Agent for
more than 1 audit during any calendar year; provided further, however, that if
the Revolver Usage during any consecutive six-month period is more than
$15,000,000, and so long as no Event of Default shall have occurred and be
continuing, Borrower shall not be obligated to reimburse Agent for more than 2
audits during any calendar year.
(n)    Clause (iii) set forth in Section 4.24 of the Agreement is amended by
deleting such clause in its entirety and replacing it with the following:
(iii)   Except as set forth on Schedule 4.24(iii) of the Disclosure Letter, to
the knowledge of Parent or any Borrower, after due inquiry, no union
representation question existing with respect to the employees of Parent or its
Subsidiaries and no union organizing activity taking place with respect to any
of the employees of Parent or its Subsidiaries.
(o)    Clause (d) set forth in Section 6.9 of the Agreement is amended by
deleting such clause in its entirety and replacing it with the following:
(d)    Parent may make any other Restricted Junior Payments; provided, however,
that Borrowers have (i) Availability (x) at all times during the 60 day period
immediately before the effective date of each such Restricted Junior Payment as
evidenced by the Borrowing Base Certificates delivered during such 60 day
period, and (y) immediately after giving effect to each such Restricted Junior
Payment, plus (ii) Qualified Cash (x) at all times during the 60 day period
immediately before the effective date of each such Restricted Junior Payment,
and (y) immediately after giving effect to each such Restricted Junior Payment,
in an amount equal to or greater than $15,000,000 (of which at least $7,500,000
shall be in the form of Availability); and
(p)    The first proviso of clause (b) set forth in Section 6.11 of the
Agreement is amended by deleting such clause in its entirety and replacing it
with the following:
provided that the foregoing restriction shall not be applicable to Subsidiaries
of the Loan Parties that are CFCs or CFC Holding Companies or with respect to
Foreign Accounts so long as Borrower and its Subsidiaries have Availability plus
Qualified Cash in an amount equal to or greater than $15,000,000 (of which at
least $7,500,000 shall be in the form of Availability);
3.    REPRESENTATIONS AND WARRANTIES. Each Borrower hereby affirms to Agent and
Lenders that all of such Borrower’s representations and warranties set forth in
the Agreement are true, complete and accurate in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) as of the date hereof (except to the extent that such representations
and warranties relate solely to an earlier date).
4.    NO DEFAULTS. Each Borrower hereby affirms to Agent and Lenders that no
Event of Default has occurred and is continuing as of the date hereof.

4

--------------------------------------------------------------------------------




5.    CONDITIONS PRECEDENT. The effectiveness of this Amendment is hereby
conditioned upon receipt by Agent of a fully executed copy of this Amendment
from each party hereto.
6.    REAFFIRMATION. Each Borrower hereby acknowledges and reaffirms (i) all of
its obligations and duties under the Loan Documents, and (ii) that the Agent,
for the ratable benefit of the Lender Group, has and shall continue to have
valid, perfected Liens in the Collateral as provided in the Security Agreement.
7.    COSTS AND EXPENSES. Borrowers shall pay to Agent and Lenders all of
Agent’s and Lenders’ out-of-pocket costs and expenses (including, without
limitation, the fees and expenses of its counsel, which counsel may include any
local counsel deemed necessary, search fees, filing and recording fees,
documentation fees, appraisal fees, travel expenses, and other fees) arising in
connection with the preparation, execution, and delivery of this Amendment and
all related documents.
8.    LIMITED EFFECT. In the event of a conflict between the terms and
provisions of this Amendment and the terms and provisions of the Agreement, the
terms and provisions of this Amendment shall govern. In all other respects, the
Agreement, as amended and supplemented hereby, shall remain in full force and
effect.
9.    COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto. This Amendment is a Loan Document
and is subject to all the terms and conditions, and entitled to all the
protections, applicable to Loan Documents generally.
[remainder of page left blank intentionally; signatures to follow]



5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
SILICON GRAPHICS INTERNATIONAL CORP.,
a Delaware corporation
 
 
By:
/s/ Robert J. Nikl
Title:
Chief Financial Officer
 
 
SILICON GRAPHICS FEDERAL, INC.,
a Delaware corporation
 
 
By:
/s/ Kent Randolph
Title:
Secretary
 
 
WELLS FARGO CAPITAL FINANCE, LLC, 
a Delaware limited liability company, as Agent and as a Lender
 
By:
/s/ Peter Possemato
Title:
Director
 






S-1
Amendment Number Four